Exhibit 10.34

RIGHT TO USE AGREEMENT

THIS RIGHT TO USE AGREEMENT, including the attached appendices (collectively,
the “Agreement”), is entered into as of the 6th day of December, 2002 (the
“Effective Date”) by and between Mountain Telecommunications, Inc., an Arizona
corporation with principal place of business at 1430 West Broadway, Suite A-200,
Tempe, Arizona, 85282 (“MTI’) and the Salt River Pima-Maricopa Indian Community
(“SRPMIC”), on behalf of itself and Saddleback Communications Company
(“Saddleback”), a division of SRPMIC with its principal place of business at
10190 East McKellips Road, Scottsdale, Arizona, 85256. MTI and SRPMIC are
sometimes referred to herein individually as a “Party” and collectively as
“Parties.” As used herein, the term “SRPMIC” shall include Saddleback.

WITNESSETH:

WHEREAS, MTI and SRPMIC are parties to that certain Class A Convertible Stock
Purchase Agreement (the “Stock Purchase Agreement”) of even date herewith,
pursuant to which SRPMIC is acquiring shares of MTI’s Class A Convertible Common
Stock (the “Stock”); and

WHEREAS, in consideration for receiving the Stock, and other consideration
hereinafter described, SRPMIC shall grant to MTI the irrevocable right to use
the Switch Capacity during the Term of this Agreement, and the irrevocable right
to use the Fiber Capacity during the Term of this Agreement, and the Parties
desire to enter into this Agreement to define the terms and conditions of such
rights.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, undertakings, representations, and warranties set forth herein, and
subject to the terms and conditions hereof, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1       “Confidential Information” means proprietary information or material
that has been created, discovered, developed, or otherwise become known to a
receiving party which is treated and designated by the disclosing party as
confidential, including any engineering design, manufacturing processes, or
source code, non-public financial information regarding the disclosing party,
information relating to research and development, new product pricing and
marketing plans of the disclosing party, and non-public information relating to
the disclosing party’s operations, revenue, trade secrets, or management
practices.

1.2       “Conversion Event” shall have the same meaning as defined in MTI’s
Amended and Restated Articles of Incorporation adopted as of December 6, 2002.

1.3       “Fiber” means the fiber optic cables or conduits owned or controlled
by SRPMIC and installed as of the Effective Date, or installed after the
Effective Date in order to facilitate redundant diverse paths in accordance with
Article 3.3 of this Agreement. Nothing contained in this Agreement shall
prohibit the Parties from contracting for the use of fiber installed by


--------------------------------------------------------------------------------


SRPMIC after the Effective Date upon terms and conditions mutually agreeable to
the Parties, and subject to the requirements of Article 13.10.

1.4       “Fiber Capacity” means the total capacity of all lit Fiber which
traverses paths between the Premises and locations within or to the exterior
boundaries of the SRPMIC.

1.5       “Premises” means the structure located at 10190 East McKellips Road,
Scottsdale, Arizona 85256, where the Switch Facilities are housed.

1.6       “Switch” means the DMS-500 telecommunications switch located at the
Premises.

1.7       “Switch Capacity” means the available capacity of any of the various
applications of the Switch, as listed on Appendix A which is attached hereto and
incorporated herein by this reference.

1.8       “Switch Facilities” means the Switch and all peripheral equipment
attached to the Switch, irrespective of whether such equipment is owned by
SRPMIC, MTI or other entities.

ARTICLE II

SWITCH CAPACITY

2.1       Grant of Right to Use Switch Capacity. Subject to the terms and
conditions of this Agreement, SRPMIC hereby grants to MTI and MTI hereby accepts
from SRPMIC the right to use the Switch Capacity as specified in Appendix A,
except for that certain Switch Capacity reserved for the sole and exclusive use
of SRPMIC as specified in Appendix B which is attached hereto and incorporated
herein by this reference (the “Switch Capacity Reservation”). During the Term of
this Agreement, MTI’s right to use the Switch Capacity shall be irrevocable. It
is understood and agreed that MTI’s right to use the Switch Capacity pursuant to
this Agreement shall not include the right to use any telecommunications
facilities, equipment or software purchased or installed by SRPMIC after the
Effective Date, excluding Fiber installed after the Effective Date in order to
facilitate redundant diverse paths in accordance with Article 3.3 or necessary
upgrades of the Switch in accordance with Article 4.2. Further, MTI’s right to
use the Switch Capacity pursuant to this Agreement shall not include the right
to use any telecommunications facilities, equipment or software owned or
controlled by any division of SRPMIC other than Saddleback.

2.2       Temporary Switch Capacity for SRPMIC.

(a)       Upon written notice from SRPMIC to MTI that SRPMIC has exhausted or is
approaching exhaust of its Switch Capacity Reservation for any frame application
subject to this Agreement, MTI shall make available to SRPMIC, at the earliest
practicable date, and on a temporary basis only, up to twenty-five percent (25%)
of the available Switch Capacity of an equivalent frame application (the
“Temporary Switch Capacity”) in order to defer SRPMIC’s need to develop new
Switch Capacity. MTI’s determination regarding the availability of Temporary
Switch Capacity shall be conclusive.

2


--------------------------------------------------------------------------------


(b)       SRPMIC shall pay MTI for any Temporary Switch Capacity at the monthly
wholesale rate for the same or substantially similar service (i) as contained in
that certain Interconnection Agreement between Qwest Corporation (“Qwest”), or
any successor or assignee thereto, and MTI dated [INSERT DATE] (the
“Interconnection Agreement”), if the Interconnection Agreement contains such a
monthly wholesale rate, and so long as such Interconnection Agreement or a
successor agreement shall remain in effect; or (ii) as contained in Qwest’s
Statement of Generally Available Terms (“SGAT”) on file with the Arizona
Corporation Commission (“ACC”) if the Interconnection Agreement does not contain
such a monthly wholesale rate, or if the Interconnection Agreement or a
successor agreement is no longer in effect.

(c)       MTI shall not be required to provide Temporary Switch Capacity beyond
the date which is the earlier of: (i) one hundred eighty (180) days from the
date SRPMIC reaches exhaust on the applicable frame application; or (ii) two
hundred seventy (270) days from the date SRPMIC projected the need for Temporary
Switch Capacity as communicated to MTI in the notice required under Article
2.2(a). Within ten (10) days from the date SRPMIC exhausts its Switch Capacity
Reservation for a particular frame application, MTI shall provide written notice
to SRPMIC (x) that SRPMIC has exhausted its Switch Capacity Reservation; (y) the
date SRPMIC exhausted its Switch Capacity Reservation; and (z) the date after
which MTI will have no further obligation under this Article 2.2 to provide
Temporary Switch Capacity to SRPMIC.

2.3       Management, Operation and Maintenance of the Switch. MTI shall manage,
operate and maintain the Switch in accordance with that certain Management
Agreement (the “Management Agreement”) of even date herewith between Saddleback
and MTI. The Management Agreement terminates and supersedes that certain
Management Agreement between SRPMIC and MTI dated December 18, 1997 (the “1997
Management Agreement”), which is of no further force or effect whatsoever.

2.4       Reconfiguration of the Switch. As MTI adds and loses customers from
its customer base during the Term of this Agreement, MTI shall reconfigure the
Switch in a manner which segregates, to the extent practicable, the customers of
MTI from the customers of SRPMIC.

2.5       Use of Switch Capacity. MTI may use the Switch Capacity for the
provision of any telecommunications services authorized by the Federal
Communications Commission (“FCC”), the ACC, or other regulatory authority of
competent jurisdiction, or for any other lawful purpose. SRPMIC covenants and
agrees that MTI may peaceably and quietly enjoy the use of the Switch Capacity,
subject at all times to the terms and conditions of this Agreement.

ARTICLE II

FIBER

3.1       Grant of Right to Use Fiber. SRPMIC hereby grants to MTI and MTI
hereby accepts from SRPMIC the right to use the Fiber, subject to SRPMIC’s right
to obtain Fiber Capacity from MTI under Article 3.2 of this Agreement (the
“Fiber Capacity Reservation”). During the Term of this Agreement, MTI’s right to
use the Fiber shall be irrevocable. It is

3


--------------------------------------------------------------------------------


understood and agreed that MTI’s right to use the Fiber pursuant to this
Agreement shall not include the right to use any additional fiber purchased or
installed by SRPMIC after the Effective Date, excluding Fiber installed after
the Effective Date in order to facilitate redundant diverse paths in accordance
with Article 3.3 of this Agreement. Nothing contained in this Agreement shall
prohibit the Parties from contracting for the use of fiber installed by SRPMIC
after the Effective Date upon terms and conditions mutually agreeable to the
Parties. The Parties agree that MTI’s right to use the Fiber granted hereunder
shall be separate and apart from MTI’s right to use the Switch Capacity.

3.2       Fiber Capacity Reservation: Additional Consideration. SRPMIC shall
allow MTI to utilize up to and including forty-eight (48) Fibers (the “Tier 1
Fiber”) subject to Articles 3.2(a) and 3.3, and may allow MTI to utilize
additional Fiber (the “Tier 2 Fiber”) subject to Article 3.2(b) below if SRPMIC
determines in its sole discretion that it does not require the Tier 2 Fiber for
SRPMIC’s own use, which use includes, but is not limited to, the right of SRPMIC
to sell rights to use Tier 2 Fiber to persons or entities other than MTI.

(a)       Tier 1 Fiber. Certain of the Tier 1 Fiber has been equipped as of the
Effective Date with electronics to enable the Tier 1 Fiber to transport
telecommunications traffic (the “Lit Tier 1 Fiber”) from points within the
SRPMIC to one or more central office locations outside the exterior boundary of
the SRPMIC. The remainder of the Tier 1 Fiber (the “Dark Tier 1 Fiber”) has not
been equipped with electronics as of the Effective Date. Subject to the rights
of SRPMIC to the Fiber Capacity Reservation described in subarticles (i) and
(ii) of this Article 3.2(a), MTI may use Lit Tier 1 Fiber and, in its sole
discretion and at its sole expense, may attach the electronics necessary to
light Dark Tier 1 Fiber. MTI shall notify SRPMIC in writing of its intent to use
any Lit Tier 1 Fiber or Dark Tier 1 Fiber. MTI’s written notice shall specify
the number of Fibers requested, and the date MTI requires the Fibers. As
additional consideration to SRPMIC for MTI’s use of Tier 1 Fiber under this
Agreement, SRPMIC shall have the option and the right, in its sole discretion,
to one of the following: (i) the use of up to and including ten percent (10%) of
the Fiber Capacity of any Lit Tier 1 Fiber requested by MTI under this Article
3.2(a), without payment of any recurring or non-recurring charges to MTI; (ii)
the use of up to and including ten percent (10%) of the Fiber Capacity of any
Dark Tier 1 Fiber requested, lit and placed in service by MTI under this Article
3.2(a), without payment of any recurring or non-recurring charges to MTI; or
(iii) payment from MTI for any Lit Tier 1 Fiber or any Dark Tier 1 Fiber
requested by MTI under this Article 3.2(a) at a monthly charge equal to the
applicable Qwest monthly recurring charge for unbundled dark fiber, inter-office
facility (“UDF-IOF”), as set forth in the Interconnection Agreement, so long as
such Interconnection Agreement or a successor agreement shall remain in effect,
or as set forth in Qwest’s SGAT, if the Interconnection Agreement or a successor
agreement are no longer in effect or if the Interconnection Agreement does not
contain a UDF-IOF rate.

(b)       Tier 2 Fiber. If at any time during the Term of this Agreement MTI
desires to use Tier 2 Fiber, MTI shall notify SRPMIC in writing that it desires
to use Tier 2 Fiber. Within thirty (30) days of SRPMIC’s receipt of such written
notice from MTI, SRPMIC shall respond to MTI in writing stating whether SRPMIC
has Tier 2 Fiber available for the use of MTI. SRPMIC’s determination regarding
the availability of the Tier 2 Fiber shall be conclusive, and nothing contained
herein shall preclude SRPMIC from providing Tier 2 Fiber to persons or entities
other than MTI, subject to the limitations of Article 13.6. In the event SRPMIC
makes

4


--------------------------------------------------------------------------------


Tier 2 Fiber available to MTI, SRPMIC shall have the option and the right, in
its sole discretion, to one of the following: (i) the use of up to and including
ten percent (10%) of the Fiber Capacity of any Tier 2 Fiber that is lit and
placed in service by MTI (the “Lit Tier 2 Fiber”), without payment of any
recurring or non-recurring charges to MTI (“Option 1”): or (ii) payment from MTI
for any Tier 2 Fiber requested by MTI under this Article 3.2(b), whether such
Tier 2 Fiber is lit or dark, at a monthly charge equal to the applicable Qwest
monthly recurring charge for UDF-IOF, as set forth in the Interconnection
Agreement, so long as such Interconnection Agreement or a successor agreement
shall remain in effect, or as set forth in Qwest’s SGAT, if the Interconnection
Agreement or a successor agreement are no longer in effect or if the
Interconnection Agreement does not contain a UDF-IOF rate (“Option 2”). If
SRPMIC selects Option I, and desires Fiber Capacity on the Lit Tier 2 Fiber in
excess of ten percent (10%), then MTI shall make such additional Fiber Capacity
available to SRPMIC if MTI determines, in MTI’s sole discretion, that MTI has
additional Fiber Capacity available on the Lit Tier 2 Fiber. In such event,
SRPMIC shall pay MTI for the use of the additional Fiber Capacity (i.e., in
excess of 10%) at a monthly charge equal to the applicable Qwest monthly
recurring charge for UDF-IOF, as set forth in the Interconnection Agreement, so
long as such Interconnection Agreement or a successor agreement shall remain in
effect, or as set forth in Qwest’s SGAT, if the Interconnection Agreement or a
successor agreement are no longer in effect or if the Interconnection Agreement
does not contain a UDF-IOF rate. Alternatively, If SRPMIC selects Option 2, then
the monthly charge payable by MTI to SRPMIC hereunder shall continue so long as
this Agreement shall remain in effect, and shall apply regardless of whether MTI
lights any Tier 2 Fiber or leaves the Tier 2 Fiber dark.

(c)       Nothing contained in this Article 3.2 or this Agreement shall be
construed as requiring SRPMIC to pay any costs or expenses incurred by MTI in
lighting Tier 1 Fiber or Tier 2 Fiber.

3.3       Redundant and Diverse Paths. The Parties acknowledge that whenever
technically and economically feasible, as determined in MTI’s reasonable
discretion, MTI shall provision Fiber with redundant and diverse paths. Subject
to the preceding sentence, MTI shall be solely responsible for the costs of any
fiber and/or facilities that must be installed, constructed, purchased or leased
outside of the exterior boundary of the SRPMIC in order to provide redundant and
diverse paths from the Premises to one or more central offices outside of the
exterior boundary of the SRPMIC.

3.4       Use of Fiber Capacity and Fiber Capacity Reservation. MTI may use the
Fiber Capacity for the provision of any telecommunications services authorized
by the FCC, the ACC, or other regulatory authority of competent jurisdiction, or
for any other lawful purpose. SRPMIC may use its Fiber Capacity Reservation for
the provision of any telecommunications services authorized by the FCC or other
regulatory authority of competent jurisdiction, or for any other lawful purpose.
SRPMIC covenants and agrees that MTI may peaceably and quietly enjoy the use of
the Fiber Capacity, subject at all times to the terms and conditions of this
Agreement.

5


--------------------------------------------------------------------------------


ARTICLE IV

EQUIPMENT AND OPERATION

4.1       Ownership of the Switch and Fiber. Subject to Article 4.3. SRPMIC or
Saddleback shall own the Switch and the Fiber at all times during the Term.
SRPMIC shall maintain the Premises in its capacity as a landlord pursuant to
that certain Telecommunications Space Lease between the Parties of even date
herewith. Without the prior written consent of MTI, which consent shall not be
unreasonably withheld, SRPMIC shall not transfer title to the Switch or the
Fiber during the Term to any entity other than a division of the SRPMIC, or an
entity which is wholly-owned by the SRPMIC.

4.2       Shared Costs of Switch and Software Upgrades. In accordance with the
allocation mechanism contained in Appendix C which is attached hereto and
incorporated herein by this reference, the Parties shall allocate the costs
associated with any upgrades of the Switch and related software required in
order to (i) maintain in effect any manufacturer’s or vendor’s maintenance
agreements regarding the Switch and/or Switch software; and (ii) comply with
applicable statutes or laws and any regulatory requirements of the FCC, the ACC,
or other governmental entity with authority over either of the Parties. Without
limiting the generality of the foregoing, SRPMIC shall not be required to share
in the cost of any upgrade of the Switch that is necessary in order to provision
a feature solely for the benefit of MTI.

4.3       Abandonment of Equipment.

(a)       Notification. SRPMIC shall notify MTI in writing of SRPMIC’s intention
to abandon and dispose of any equipment subject to this Agreement because such
equipment is no longer useful in SRPMIC’s telecommunications network. Within
thirty (30) days from the date of SRPMIC’s written notice, MTI shall respond in
writing stating whether MTI will agree to purchase such equipment from SRPMIC as
provided herein and assume sole responsibility for the maintenance, upkeep,
removal and proper disposal of the equipment. In the event MTI fails to timely
respond to SRPMIC’s written notice as provided herein, then such failure shall
be deemed an acknowledgement by MTI that the equipment is not needed by MTI, and
SRPMIC may thereafter abandon and dispose of the equipment without further
notice to MTI.

(b)       Purchase Price. In the event MTI timely notifies SRPMIC that it
desires to purchase the equipment to be abandoned, the Parties shall mutually
agree upon the purchase price for such equipment. In the event SRPMIC receives a
bona fide offer from any person or entity to purchase the equipment, then SRPMIC
shall notify MTI in writing of such offer, and MTI shall have a first right of
refusal to match the terms and conditions of the offer. In the event MTI
declines to match the offer within five (5) business days from the date of
SRPMIC’s notice to MTI, then SRPMIC may sell the equipment to the person or
entity making the offer notwithstanding the fact that MTI maybe using the
equipment; provided, however, that SRPMIC shall allow MTI a reasonable period of
time not to exceed thirty (30) days to prepare for the removal of the equipment.

(c)       Bill of Sale. In the event SRPMIC and MTI agree upon a purchase price,
SRPMIC shall transfer title to the equipment via bill of sale in a form
reasonably satisfactory to

6


--------------------------------------------------------------------------------


MTI, and MTI shall assume sole responsibility for the maintenance, upkeep,
removal and proper disposal of the equipment as of the date of execution of the
bill of sale.

ARTICLE V

CONSIDERATION; TAXES

5.1       Consideration. In consideration for the rights to use the Switch
Capacity and the Fiber granted by SRPMIC under this Agreement, the release by
SRPMIC and Saddleback of claims to amounts they allege are owed by MTI arising
out of that certain Sales Agreement between MTI and SRPMIC dated January 5,
1998, and amended March 2, 1999 (the “Sales Agreement”), the execution of the
Management Agreement, and other consideration, the receipt and sufficiency of
which is hereby acknowledged, MTI shall issue to SRPMIC the Stock pursuant to
the terms and conditions of the Stock Purchase Agreement.

5.2       Taxes. Each Party shall be responsible for the payment of any and all
ad valorem, property, gross receipts, sales, use, and other taxes applicable to
property owned by it and for taxes on its net income. SRPMIC shall not impose
any tax or fee upon MTI which is not generally applicable to a class of
businesses existing or as may exist within the exterior boundaries of the
SRPMIC.

ARTICLE VI

ADDITIONAL OBLIGATIONS OF THE PARTIES

6.1       Obligations of SRPMIC.

(a)       During the Term of this Agreement, SRPMIC shall (a) maintain in full
force and effect all federal regulatory authorizations pertaining to the use of
the Fiber and the Switch Facilities within the exterior boundary of the SRPMIC;
(b) timely file all requests for renewals or replacements thereof; (c) supply
all information reasonably requested by federal agencies, subject at all times
to the confidentiality provisions of this Agreement; (d) provide to MTI all
information reasonably requested under this Agreement; and (e) execute any and
all documents necessary to accomplish the same. SRPMIC must take all reasonable
steps to comply with the Communications Act of 1934, as amended, and the rules
and regulations of the FCC, and must timely file all reports, schedules, and/or
forms required by the FCC.

(b)       SRPMIC shall take all actions reasonably necessary to secure and
preserve its authorizations to use the Switch Facilities and the Fiber, and to
permit MTI’s use of the Switch Capacity and the Fiber authorized by this
Agreement. SRPMIC shall not take any action which could reasonably be expected
to cause the FCC or any other federal governmental agency or department of
competent authority to impair, restrict, revoke, cancel, suspend, or refuse to
renew the Licenses, as hereinafter defined, for the use of the Switch Facilities
or the Fiber.

(c)       SRPMIC shall obtain and maintain in full force and effect all
easements and rights-of-way necessary to utilize the Fiber and to operate the
Switch.

7


--------------------------------------------------------------------------------


(d)       So long as this Agreement shall remain in effect, SRPMIC shall
maintain and have in full force and effect comprehensive general liability
insurance coverage written on an occurrence form with respect to the Switch in
amounts and types that are customary in the industry for similar assets,
including coverage for disaster recovery.

(e)       SRPMIC shall be responsible for payment of all applicable federal
regulatory fees imposed upon SRPMIC in connection with services provided by
SRPMIC using the Switch Facilities and the Fiber. Such fees include, but are not
limited to, federal universal service fees, federal regulatory assessment fees,
and fees to support the Telecommunications Relay Service.

6.2       Obligations of MTI.

(a)       During the Term of this Agreement, MTI shall (a) maintain in full
force and effect all necessary federal, state, and local regulatory
authorizations and easements and rights-of-way pertaining to the use of the
Fiber and the Switch Facilities; (b) timely file all requests for renewals or
replacements thereof; (c) supply all such agencies with all information lawfully
required which relates to the operation of the Switch Facilities, subject at all
times to the confidentiality provisions of this Agreement; (d) provide to SRPMIC
all information reasonably requested under this Agreement; and (e) execute any
and all documents necessary to accomplish the same. MTI must take all reasonable
steps to comply with the Communications Act of 1934, as amended, and the rules
and regulations of the FCC, as well as any applicable laws of the State of
Arizona and applicable rules and regulations of the ACC, and must timely file
all reports, schedules, and/or forms required by the FCC and/or the ACC.

(b)       So long as this Agreement shall remain in effect, MTI shall maintain
and have in full force and effect comprehensive general liability insurance
coverage written on an occurrence form with respect to any claims made against
MTI arising out of its use of the Switch Facilities and/or the Fiber. MTI shall
add SRPMIC, its council members, officers, employees, and agents, and
Saddleback, its directors, officers, employees and agents, as additional insured
parties (collectively, the “SRPMIC Insured Parties”) on MTI’s insurance policy
or policies, and such policy or policies shall provide for the defense of and
coverage for the SRPMIC Insured Parties.

(c)       MTI shall be responsible for payment of all applicable federal, state,
and local regulatory fees imposed upon it in connection with services provided
by MTI using the Switch Facilities and the Fiber. Such fees include, but are not
limited to, federal and state Universal Service fees, regulatory assessment
fees, fees to support the Telecommunications Relay Service, and local franchise
fees.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1       Mutual Representations. Each Party represents and warrants to the
other that:

(a)       it has the requisite power and authority to enter into this Agreement
and to carry out the transactions contemplated by the Agreement;

8


--------------------------------------------------------------------------------


(b)       the execution, delivery, and performance of the Agreement have been
duly authorized by the requisite action on the part of such Party;

(c)       the Agreement has been duly executed and delivered, and creates
lawful, valid, and legally binding obligations in accordance with their
respective terms; and

(d)       the execution and delivery of this Agreement is not prohibited by,
does not violate or conflict with any provision of, and does not constitute a
default under or a breach of: (i) any contract, agreement, or other instrument
to which it is a party or by which any of the assets that are the subject hereof
are bound; or (ii) to the Party’s knowledge, any order, writ, injunction,
decree, or judgment of any court or governmental agency.

7.2       Representations of SRPMIC. SRPMIC hereby represents and warrants to
MTI that SRPMIC has all requisite authorizations, approvals and/or licenses to
operate the Switch, to provide telecommunications service, and to install and
use the Fiber (each a “License” and collectively, the “Licenses”). Each License
was validly issued, is in full force and effect, and is unimpaired by any act or
omission by SRPMIC. There is no complaint, inquiry, investigation, or proceeding
pending before any government authority or, to the best knowledge of SRPMIC,
threatened, which could result in the revocation, modification, restriction,
cancellation, termination, non-renewal, or other action adversely affecting any
License and SRPMIC knows of no facts that, if brought to the attention of any
government authority, could result in the revocation, modification, restriction,
cancellation, termination, non-renewal, or other action adversely affecting any
License. SRPMIC has not entered into any agreement to permit any third party to
utilize, whether or not for compensation, any portion of the Switch Capacity.

7.3       Representations of MTI.

(a)       MTI hereby represents and warrants to SRPMIC that MTI has all
requisite authorizations, approvals and/or licenses to utilize the Switch
Capacity and the Fiber as provided herein and to provide telecommunications
service pursuant to a certificate of convenience and necessity issued by the
Arizona Corporation Commission (each a “License” and collectively, the
“Licenses”). Each License was validly issued, is in full force and effect, and
is unimpaired by any act or omission by MTI. There is no complaint, inquiry,
investigation, or proceeding pending before any government authority or, to the
best knowledge of MTI, threatened which could result in the revocation,
modification, restriction, cancellation, termination, non-renewal, or other
action adversely affecting any License and MTI knows of no facts that, if
brought to the attention of any government authority, could result in the
revocation, modification, restriction, cancellation, termination, non-renewal,
or other action adversely affecting any License.

(b)       MTI hereby represents and warrants to SRPMIC that: (i) MTI has the
financial wherewithal to perform this Agreement; (ii) there is no complaint,
inquiry, investigation, or proceeding pending before any government authority
or, to the best knowledge of MTI, threatened, which could adversely affect MTI’s
ability to perform this Agreement; and (iii) MTI has no present plan to file for
protection under the bankruptcy laws of the United States, nor has MTI consulted
with any attorney regarding the filing of a petition in bankruptcy.

9


--------------------------------------------------------------------------------


ARTICLE VIII

TERM, TERMINATION AND EXPIRATION

8.1       Term. The term of this Agreement shall commence on the Effective Date
and shall continue in full force and effect until its termination or expiration
in accordance with this Article VIII (the “Term”). Nothing contained in this
Agreement shall prohibit the Parties from modifying the Term based upon their
mutual agreement, in accordance with Article 13.10.

8.2       Loss of Licenses or Authority. Without further liability to MTI, MTI
may terminate this Agreement if: (i) SRPMIC’s Licenses are terminated by the FCC
or any other governmental agency or department of competent jurisdiction;
provided, however, that SRPMIC shall be required to use its commercially
reasonable best efforts in order to retain all such Licenses and its ability to
provide the Switch Capacity and the Fiber pursuant to the terms of this
Agreement; or (ii) MTI’s authority to use the Switch Capacity and the Fiber as
provided herein is terminated by the FCC or the ACC. Termination of this
Agreement under this Article 8.2 shall not effect the validity or enforceability
of the Stock Purchase Agreement or the Management Agreement, which shall remain
in full force and effect according to their respective terms.

8.3       Mutual Agreement. This Agreement may be terminated at any time by
mutual agreement of the Parties without liability to the Parties. Any such
termination must be in writing and signed by each of the Parties; provided,
however, that such termination shall not relieve the Parties of liabilities
accrued hereunder prior to such termination. Termination of this Agreement under
this Article 8.3 shall not affect the validity or enforceability of the Stock
Purchase Agreement or the Management Agreement, which shall remain in full force
and effect according to their respective terms.

8.4       Bankruptcy. This Agreement shall automatically terminate, without
further action by the Parties, on the thirtieth (30th) day following the date
that (i) MTI files a petition in bankruptcy; or (ii) any creditor of MTI or any
other entity files a petition seeking to place MTI in bankruptcy.

8.5       Conversion Event; Expiration: First Renewal Term; Additional Renewal
Terms; No Automatic Renewal.

(a)       Expiration. Upon the occurrence of a Conversion Event, this Agreement
shall continue in full force and effect and shall automatically expire on the
tenth anniversary of the Conversion Event (the “Initial Expiration Date”) unless
terminated earlier in accordance with this Article VIII, or unless extended in
accordance with this Article 8.5.

(b)       Renewal Term. On or before the fifth anniversary of the Conversion
Event, SRPMIC shall notify MTI in writing of SRPMIC’s willingness to renew this
Agreement for an additional five (5) year term (the “First Renewal Term”) on the
same terms or on such different terms as SRPMIC may specify in its written
notification. Within ninety (90) days following the date of SRPMIC’s written
notification, MTI shall notify SRPMIC in writing that MTI: (i) agrees to the
extension of the Agreement for the First Renewal Term on the terms specified in
SRPMIC’s written notification; (ii) MTI desires to extend the Agreement for the

10


--------------------------------------------------------------------------------


First Renewal Term but upon terms different than those proposed by SRPMIC in its
written notification; or (iii) declines the extension of the Agreement, in which
case the Agreement shall automatically expire on the Initial Expiration Date
without any further action by either Party. In the event SRPMIC and MTI agree to
extend the Agreement for the First Renewal Term on terms different than those
contained in this Agreement, then the Parties shall execute an amendment to this
Agreement consistent with such modified terms within one (1) year from the date
of SRPMIC’s written notification under this Article 8.5(b). In the event either
Party desires to extend this Agreement for the First Renewal Term but on terms
different than those contained in this Agreement, and the Parties are unable to
agree upon new terms within one (1) year from the date of SRPMIC’s written
notification under this Article 8.5(b), then this Agreement shall automatically
expire on the Initial Expiration Date without further action by either Party.

(c)       Additional Renewal Terms. On or before the first day of the First
Renewal Term, if applicable, SRPMIC shall notify MTI in writing of SRPMIC’s
willingness to renew this Agreement for one or more five (5) year renewal terms
following the First Renewal Term (an “Additional Renewal Term”) on the same
terms or on such different terms as SRPMIC may specify in its written
notification. Within ninety (90) days following the date of SRPMIC’s written
notification, MTI shall notify SRPMIC in writing that MTI: (i) agrees to the
extension of the Agreement for the Additional Renewal Term on the terms
specified in SRPMIC’s written notification; (ii) desires to extend the Agreement
for an Additional Renewal Term but upon terms different than those proposed by
SRPMIC in its written notification; or (iii) declines the extension of the
Agreement, in which case the Agreement shall automatically expire at the end of
the First Renewal Term without any further action by either Party. In the event
SRPMIC and MTI agree to extend the Agreement for an Additional Renewal Term on
terms different than those contained in this Agreement, then the Parties shall
execute an amendment to this Agreement consistent with such modified terms
within one (1) year from the date of SRPMIC’s written notification under this
Article 8.5(c). In the event either Party desires to extend this Agreement for
an Additional Renewal Term but on terms different than those contained in this
Agreement, and the Parties are unable to agree upon new terms within one (1)
year from the date of SRPMIC’s written notification under this Article 8.5(c),
then this Agreement shall automatically expire at the end of the First Renewal
Term without any further action by either Party. This Agreement may be renewed
for subsequent and successive Additional Renewal Terms according to the process
outlined in this Article 8.5(c).

(d)       No Automatic Renewal. Neither SRPMIC nor MTI shall be obligated to
agree to an extension of this Agreement beyond the Initial Expiration Date, the
First Renewal Term, if applicable, or any Additional Renewal Term, if
applicable. In the event that either SRPMIC or MTI elects not to renew this
Agreement beyond the Initial Expiration Date, the First Renewal Term, if
applicable, or any Additional Renewal Term, if applicable, then this Agreement
shall expire on the tenth anniversary of the Conversion Event, in the case of
the initial term, or at the end of the First Renewal Term or any Additional
Renewal Term, if applicable, without further notice or action on the part of
either Party. In the event that SRPMIC fails to provide written notification as
provided in this Article 8.5, then such failure shall be deemed notice to MTI
that SRPMIC elects not to renew this Agreement beyond the Initial Expiration
Date, the First Renewal Term or any Additional Renewal Terms, if applicable.
Nothing set forth in this Agreement shall be construed as providing for the
automatic renewal of this Agreement.

11


--------------------------------------------------------------------------------


ARTICLE IX

REMEDIES FOR BREACH OF AGREEMENT

9.1       General. Subject to Article 9.2 of this Agreement, disputes regarding
the interpretation, breach, or enforcement of this Agreement shall be resolved
through binding arbitration conducted in accordance with Article X of this
Agreement. The arbitrators shall have the authority to resolve all such
disputes, but neither Party shall be entitled to an award of monetary damages,
nor shall any Party be entitled to an award of attorneys’ fees and costs.

9.2       Injunctive Relief: Specific Performance. Where either Party has a
reasonable, good-faith belief that a material breach of this Agreement by the
other Party is imminent, and that such breach will cause substantial and
irreparable harm to the non-breaching party, then the non-breaching party shall
be entitled to seek injunctive relief in the United States District Court in
Phoenix, Arizona, or if such court lacks jurisdiction, in the Maricopa County
Superior Court for the State of Arizona. In the event the court determines that
a material breach of this Agreement has occurred or is imminent, and that such
breach or imminent breach will cause substantial and irreparable harm, then the
non-breaching Party shall be entitled to temporary and/or permanent injunctive
relief, including specific performance of this Agreement, upon a showing of
actual damage, or the reasonable likelihood of actual damage. Under no
circumstances shall the court have the authority to award monetary damages, nor
shall the court have authority to award attorneys’ fees and costs.

9.3       Limitation of Liability for Breach of Agreement. Neither Party shall
be liable to the other Party for monetary damages of any kind arising out of the
breach of this Agreement. The sole and exclusive remedy of either Party for a
material breach or threatened material breach of this Agreement shall be
injunctive relief and/or specific performance, enforced through the courts in
accordance with Article 9.2 or through the arbitration mechanism of Article X.
Neither Party shall be entitled to an award of attorneys’ fees and costs for any
breach or threatened breach of this Agreement.

ARTICLE X

ARBITRATION

10.1     Informal Dispute Resolution. The Parties shall make good faith efforts
to resolve any dispute arising out of or relating to the interpretation,
performance, nonperformance or enforcement of this Agreement through amicable
settlement discussions to be commenced by the giving of a written notice of
dispute by the Party claiming to be aggrieved. The notice of dispute must state
with specificity the matter or matters in dispute, the position of the Party
giving the notice of dispute and the rationale for that position. If the Parties
fail to resolve the dispute by amicable settlement within five (5) business days
from the date the notice of dispute is given, either Party may then request the
final settlement of such dispute through binding arbitration at a location to be
mutually agreed upon by the Parties under the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) by notifying the
other Party and the AAA in accordance with the Rules.

12


--------------------------------------------------------------------------------


[g72942kw01i001.gif]10.2     Binding Arbitration. In the event the Parties are
unable to informally resolve any dispute arising under this Agreement, the
Parties shall submit the matter or matters to binding arbitration, which shall
be the Parties’ exclusive mechanism for dispute resolution, except as provided
in Article 9.2 of this Agreement. The arbitration shall be conducted by a panel
of three (3) arbitrators appointed in accordance with the Rules and
knowledgeable in the telecommunications industry. The arbitration shall be
conducted pursuant to expedited and accelerated procedures established by the
arbitrators. Discovery may be conducted either upon mutual consent of the
Parties or by order of the arbitrators upon good cause being shown. In ruling on
motions pertaining to discovery, the arbitrators shall consider that the purpose
of arbitration is to provide for the efficient and inexpensive resolution of
disputes, and the arbitrators shall limit discovery whenever appropriate to
insure that this purpose is preserved. The dispute between the Parties shall be
submitted for determination within sixty (60) calendar days after the
arbitrators have been selected. The arbitrators shall conduct all proceedings
pursuant to the then existing Rules of the AAA, to the extent such Rules are not
inconsistent with the provisions of this Article X. The decision of the
arbitrators shall be rendered within thirty (30) calendar days after the
conclusion of the arbitration hearing. The decision of the arbitrators shall be
in writing and shall specify the factual and legal basis for the decision. Upon
stipulation of the Parties, or upon a showing of good cause by either party, the
arbitrators may lengthen or shorten the time periods set forth herein for
conducting the hearing or for rendering a decision. The decision of the
arbitrators shall be final and binding upon the Parties. Each Party shall bear
its own attorneys’ fees and costs in connection with the arbitration, and the
parties shall share equally the costs of the arbitrators.

10.3     Enforcement of Right to Arbitrate: Entry of Arbitrators’ Final
Decision. The right of each Party to arbitration under this Agreement shall be
enforced in the United States District Court in Phoenix, Arizona, or if such
court lacks jurisdiction, in the Maricopa County Superior Court for the State of
Arizona. Judgment to enforce the final decision of the arbitrators may be
entered in the United States District Court in Phoenix, Arizona, or if such
court lacks jurisdiction, in the Maricopa County Superior Court for the State of
Arizona.

10.4     Preservation of Status Quo. The Parties shall make commercially
reasonable efforts to preserve the status quo between written notice of dispute
under Article 10.1 and the earlier of a settlement of the dispute or the
issuance of a final decision by the arbitrators.

10.5     Finality of Arbitration Award. The Parties agree that the award of the
arbitrators will be final and waive any right to challenge the arbitrators’
award on appeal. Anything in this Agreement to the contrary notwithstanding, in
no event may the arbitrators award monetary damages or attorneys’ fees to either
Party.

10.6     Cooperation. The Parties shall facilitate the arbitration by (i) making
available to one another and to the arbitrators for examination, inspection and
extraction, all documents, books, records and personnel under their control if
determined by the arbitrators to be relevant to the dispute and not otherwise
privileged from disclosure, subject to written agreement by the arbitrators to
hold all confidential information so disclosed in confidence, and (ii) observing
strictly the time periods established by the Rules or by the arbitrators for
submission of evidence or briefs. The Parties acknowledge and agree that time is
of the essence in resolving any dispute submitted to arbitration.

13


--------------------------------------------------------------------------------


ARTICLE XI

ASSIGNMENT

11.1     Assignment.

(a)       SRPMIC shall not assign its rights and obligations under this
Agreement without the prior written consent of MTI, which consent shall not be
unreasonably withheld; provided, however, that SRPMIC may assign its rights and
obligations under this Agreement without such consent to any division of SRPMIC,
or to any entity which is wholly-owned by SRPMIC.

(b)       MTI shall not assign its rights and obligations under this Agreement
or pledge, hypothecate or grant a security interest in its rights under this
Agreement as collateral or security for any financing arrangements it makes
without the prior written consent of SRPMIC, which consent shall not be
unreasonably withheld or delayed; provided, however, that MTI may assign its
rights and obligations under this Agreement without such consent to any entity
which controls, is controlled by, or is under common control with MTI.

ARTICLE XII

LIMITED WAIVER OF SOVEREIGN IMMUNITY

12.1     SRPMIC hereby waives its sovereign immunity from suit for the limited
and sole purposes of (i) permitting MTI to enforce any of the provisions of this
Agreement through binding arbitration in accordance with Article X, including
the enforcement of MTI’s rights to arbitration under Article X and the
enforcement of any decision rendered by the arbitrators under Article X; and
(ii) permitting MTI to seek injunctive relief and/or specific performance of
this Agreement in accordance with Article 9.2 where MTI has a reasonable,
good-faith belief that a material breach of this Agreement by SRPMIC is
imminent, and that such breach will cause substantial and irreparable harm to
MTI. For purposes of this Article 12.1, SRPMIC consents to the jurisdiction of
the United States District Court in Phoenix, Arizona, the Ninth Circuit Court of
Appeals and the U.S. Supreme Court, or if the federal courts lack jurisdiction,
in the state courts for the State of Arizona, with venue in Maricopa County,
Arizona. SRPMIC hereby waives any requirement of exhaustion of tribal remedies,
and agrees that it will not present any affirmative defense based on any alleged
failure to exhaust such remedies in any judicial proceeding or arbitration
brought pursuant to this Agreement in accordance with this Article 12.1. SRPMIC
covenants that it will not attempt or take any action to revoke this grant of
limited waiver of immunity. SRPMIC’s waiver of sovereign immunity is expressly
limited as provided in this Article 12.1.

ARTICLE XIII

MISCELLANEOUS

13.1     Right of Cancellation. Contemporaneous with the execution of this
Agreement, the Parties have executed the Stock Purchase Agreement. Pursuant to
A.R.S. §40-301 et seq., the issuance of stock as provided in the Stock Purchase
Agreement must be approved by the

14


--------------------------------------------------------------------------------


Arizona Corporation Commission before the Stock Purchase Agreement is effective.
In the event the ACC does not approve the issuance of stock as provided in the
Stock Purchase Agreement by the earlier of: (i) twelve (12) months after the
date of submission of an application with the ACC seeking approval of the
issuance of stock as provided in the Stock Purchase Agreement; or (ii) twelve
(12) months after the Effective Date of this Agreement, then either Party may
unilaterally terminate this Agreement thirty (30) days after giving written
notice to the other Party that it is exercising its right to terminate under
this Article 13.1.

13.2     Relationship of the Parties. This Agreement does not render MTI or
SRPMIC joint venturers, partners or employees of the other or an agent or
representative of the other. MTI on the one hand, and SRPMIC on the other hand,
shall have no right, power, or authority, nor shall they hold themselves out as
having the right, power, or authority, to create any contract or obligation,
express or implied, binding the other Party.

13.3     Relationship between SRPMIC and Saddleback. The Parties acknowledge
that Saddleback is a division of SRPMIC with responsibility for operating and
maintaining the Switch, Fiber and Premises. Accordingly, the Parties agree that
all or part of the obligations and duties imposed upon SRPMIC under this
Agreement may be fulfilled or performed by Saddleback as a division of SRPMIC.

13.4     Confidentiality. Each Party acknowledges that Confidential Information
of the other Party may be disclosed to it in the course of the performance of
this Agreement. Accordingly, except as may be required for the performance of
this Agreement, or for compliance with applicable law or order of a court or
governmental entity having jurisdiction, during the Term and for a period of
five (5) years thereafter neither Party nor any of its employees,
representatives, agents, or affiliates will make use of, disseminate, or in any
way disclose any Confidential Information to any third person, firm,
corporation, or other entity for any reason whatsoever, said undertaking to be
enforceable by injunctive relief or specific performance pursuant to Article 9.2
hereof to prevent any violation or threatened violation thereof. Each Party must
exercise reasonable care to protect the Confidential Information of the other
Party and will disclose such Confidential Information only to those of its
employees, representatives, agents or affiliates who need to know such
information. A Party who received Confidential Information (“Receiving Party”)
may disclose Confidential Information if required by any judicial or
governmental request, requirement or order, provided that such Party will take
reasonable steps to give the Party which disclosed the information (“Disclosing
Party”) sufficient prior notice in order to contest such request, requirement or
order by notifying the Disclosing Party of such request. Confidential
Information does not include information which (i) is or becomes generally
available to the public, other than as a result of an unauthorized disclosure by
the Receiving Party or any of its employees, representatives, agents or
affiliates; (ii) was available to the Receiving Party on a non-confidential
basis prior to its disclosure to the Receiving Party; or (iii) becomes available
to the Receiving Party on a non-confidential basis from a source other than the
Disclosing Party, provided that such source is not bound by a confidentiality
agreement with the Disclosing Party or is not otherwise prohibited from
transmitting the information to the Receiving Party.

13.5     No Publicity Without Consent. Neither Party shall issue or permit the
issuance of any press release or publicity regarding the other or this Agreement
without prior coordination

15


--------------------------------------------------------------------------------


with and advance written approval by the other Party, which may be granted or
withheld at the other Party’s sole discretion.

13.6     Covenant Not To Compete. SRPMIC recognizes that, during the term of
this Agreement, SRPMIC’s cooperation with MTI is essential to the success of
MTI’s commercial venture, and that such cooperation may be impaired by conflicts
of interest. SRPMIC also recognizes that, during the Term of this Agreement,
SRPMIC will become privy to Confidential Information concerning MTI’s business
practices, technology, subscriber growth rates, business plans, and other
information which, if revealed to a competitor, could be used in a manner
harmful to MTI. Therefore, during the Term of this Agreement, without the
consent of MTI, SRPMIC will not, directly or indirectly, acting alone, through
an affiliate, or as a member of a partnership or association, or other business
entity (i) offer, provide, or deliver, utilizing the Switch, any local exchange
carrier telecommunications services or long distance services which compete with
any similar service offered by MTI as of the Effective Date outside of the
exterior boundary of the SRPMIC (a “Competing Service”) or (ii) lease or license
any part of the Switch Capacity to a third party that offers, provides, or
delivers a Competing Service, as defined above. Nothing in this Article 13.6
shall prohibit SRPMIC from providing Fiber to persons or entities other than MTI
in accordance with Article 3.2(b).

13.7     Governing Law. This Agreement and all questions relating to its
validity, interpretation, performance, and enforcement shall be governed by and
construed in accordance with the laws of the State of Arizona, to the extent
such laws do not conflict with the Laws of the Salt River Pima-Maricopa Indian
Community as duly enacted in writing by the SRPMIC Council, in which case the
laws of the Salt River Pima-Maricopa Indian Community shall control with regard
to the conflict.

13.8     Notices. All notices and other communications given or made pursuant to
this Agreement must be in writing and will be deemed duly delivered and received
(a) if mailed by registered or certified mail, three business days after deposit
in the United States mail, postage prepaid, return receipt requested; (b) upon
confirmation of a receipt of a facsimile transmission; (c) if hand-delivered,
upon delivery against receipt or upon refusal to accept the notice; or (d) if
delivered by a standard overnight courier, one business day after deposit with
such courier, postage prepaid, in each case, addressed to such party at the
address set forth below:

If to SRPMIC:

Saddleback Communications Company
10190 E. McKellips Road
Scottsdale, Arizona 85256
Attention: General Manager
Phone: (480) 850-7000
Fax: (480) 850-7010

16


--------------------------------------------------------------------------------


With a copy given in the manner prescribed above to:

Snell & Wilmer, LLP
One Arizona Center
Phoenix, Arizona 85004
Attention: Jeffrey W. Crockett
Phone: (602) 382-6234
Fax: (602) 382-6070

If to MTI:

Mountain Telecommunications, Inc.
1430 W. Broadway, Suite A-200
Tempe, Arizona 85282
Attention: Jack Pleiter
Phone: (480) 850-9500
Fax: (480) 850-9599

With a copy given in the manner prescribed above to:

Greenberg Traurig, LLP
2375 E. Camelback, Road, Suite 700
Phoenix, Arizona 85016
Attention: Robert S. Kant
Phone: (602) 445-8000
Fax: (602) 445-8100

13.9     Interpretation and Construction. The headings and captions of this
Agreement are inserted for convenience and identification only and are in no way
intended to define, limit, or expand the scope and intent of this Agreement or
any provision hereof. Where the context so requires, the singular shall include
the plural. The references contained in this Agreement to “Articles” are to
articles of this Agreement unless the context clearly requires otherwise.

13.10   Amendment and Waiver. Unless otherwise provided herein, this Agreement
may be amended or terminated only by an instrument in writing duly executed by
both Parties. Any waiver by any Party of any breach of or failure to comply with
any provision of this Agreement by the other Party shall not be construed as or
constitute a continuing waiver of such provision, or a waiver of any other
provision hereof.

13.11   Third Parties. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns, as
permitted hereunder. It is not the intent of the Parties that there be any third
party beneficiaries of this Agreement, and this Agreement is exclusively for the
benefit of the Parties hereto and their respective successors and assigns, as
permitted hereunder.

13.12   Entire Understanding. THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS INCLUDING THE SALES

17


--------------------------------------------------------------------------------


AGREEMENT AND THE 1997 MANAGEMENT AGREEMENT, AND COLLATERAL COVENANTS,
ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS, AND WARRANTER WHETHER ORAL OR
WRITTEN, BY ANY PARTY (OR ANY OWNER, MEMBER, OFFICER, DIRECTOR, PARTNER,
EMPLOYEE, OR REPRESENTATIVE OF EITHER PARTY) WITH RESPECT TO THE SUBJECT MATTER
HEREOF.

13.13   Severability. If any provision or provisions of this Agreement are
determined to be invalid or contrary to any existing or future law, statute or
ordinance of any governmental entity having jurisdiction, or any order, rule or
regulation of a court or regulatory or other governmental authority of competent
jurisdiction, such invalidity shall not impair the operation of or affect those
provisions in any other jurisdiction or any other provisions hereof which are
valid, and the invalid provisions shall be construed in such manner as shall be
as similar in terms to such invalid provisions as may be possible, consistent
with applicable law; provided, however, that if a provision cannot be severed
without substantially diminishing the economic value of this Agreement to a
Party, that Party, notwithstanding anything to the contrary herein, may
terminate this Agreement on ninety (90) days’ written notice to the other Party.

13.14   Further Assistance. From time to time after the Effective Date, the
Parties shall utilize their best efforts, consistent with sound business
practice, to take such further action and execute such further documents,
assurances and certificates as either Party may reasonably request of the other
in order to effectuate the purpose of this Agreement. In addition, each Party
agrees that it will not take any action which would adversely affect the rights
granted by it to the other Party hereunder.

13.15   Force Majeure. If either Party is rendered unable, wholly or in part, by
force majeure to carry out its obligations under this Agreement, other than the
obligation of a Party to make payments of amounts due hereunder, then the
obligations of both Parties, so far as they are affected by such force majeure,
shall be suspended during the continuance of any inability so caused, but for no
longer period, and such cause shall so far as possible be remedied within a
reasonable time. The term “force majeure” as used in this Agreement shall mean
acts of God, strikes, lockouts, or other industrial disturbances, acts of public
enemies including acts of terrorism, wars, blockades, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, storms, floods, washouts,
interruptions by government not due to the fault of the Parties, civil
disturbances, explosions, or unforeseeable action or inaction by governmental
bodies in approving the applications for approvals or permits or any material
change in circumstances arising out of legislation, regulation or litigation.

13.16   Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original for all purposes, but all of
which together shall constitute one agreement.

13.17   Word Meanings. As used in this Agreement, the term “including” is deemed
to mean “including, without limiting the generality of the foregoing.” All
pronouns and any variations therefor are deemed to refer to the masculine,
feminine, neuter, singular or plural as the context may require.

18


--------------------------------------------------------------------------------


13.18 [g72942kw01i002.gif]Survival of Obligations. All obligations of MTI or
SRPMIC which by their nature involve performance, in any particular, after the
end of the Term, or which cannot be ascertained to have been fully performed
until after the end of the Term, will survive the expiration or sooner
termination of the Term.

13.19 Time of the Essence. Time is of the essence for every provision of this
Agreement for which time is a factor.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

SALT RIVER PIMA-MARICOPA
INDIAN COMMUNITY

 

MOUNTAIN TELECOMMUNICATIONS,
INC.

 

 

 

By: 


/s/ Ivan Makil

 

 

By: 


/s/ Jack O. Pleiter

 

Name: 

 

 

 

Name: 

Jack O. Pleiter

 

Title:

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 


By:

/s/ Wilmot Wickramasuriya

 

 

 

 

Name: 

Wilmot Wickramasuriya

 

 

 

 

Title:

President and Chief Financial Officer

 

 

19


--------------------------------------------------------------------------------


APPENDIX “A”

SWITCH CAPACITY

DMS-500 Front End:

·      Lineups “A” and “B” of the DMS, consisting of the following frames:

Lineup “A”

One (1) DPCC with six (6) 96MB memory cards and two (2) BRISC70 processors
One (1) LIM with eight (8) SS7 LIU and four (4) Ethernet EIU Interfaces
Two (2) ENC
Two (2) CMSS (empty spares cabinets)

Lineup “B”

Two (2) MIS with miscellaneous modems
Two (2) ISME
Two (2) IOE with one (1) 9-track tape drive
One (1) PDF (power distribution frame)

DMS Port Frames:

·      Eleven (11) DTEI Frames pack filled as follows:

8,640 DTC Ports (18 shelves)
2,400 DTCI Ports (5 shelves)
480 LTCI Ports (1 shelf)

·      Two (2) MVIE Frames pack filled as follows:

1,440 ESMA Ports (3 SMA2 shelves) with BRI “D” channel controllers

Excluding the ports already utilized, there is a potential balance of up to
78,000 ports remaining. MTI will have the option of adding 39,000 ports and
Saddleback will have the option of adding 39,000 ports. Either Party may add
ports to the specified limits without the approval of the other Party. Expansion
beyond these limits will require the approval of the both Parties, which shall
not be unreasonably withheld.

A-1


--------------------------------------------------------------------------------


Ancillary Equipment:

One (1) Alcatel 1631 SMC DCS (4 frames) populated with 24 DS3s and 672 DS1s

One (1) Alcatel 1630 CSX DCS (1 frame) populated with 112 DS1s

One (1) ETC VRU with 24 voice ports (1 DS1)

One (1) Telecom Solutions Stratum 1 clock

Two (2) Nortel Smartbank Channel banks (SS7 connections)

One (1) Nortel Passport 7480 with:

One (l)16-slot shelf
Three (3) DC power supplies
Two (2) CP cards
One (1) 3-port DS3 ATM UNI card
One (1) 6-port l0baseT Ethernet card
Two (2) 4-port DS1c Frame Relay cards
Three (3) 8-port DS1 Frame Relay cards

One (1) Centigram 640 Voicemail system with 48 analogue ports, 480 hours of
message space (two (2) 4GB disks)

One (1) Nortel HDT with 20 voice module or 28 DS1 capacity

One (1) Nortel OC-48 Classic with OC-48 Linear optics (1310ns), 24 DS3 and 1
OC-3 ports.

Note: The DSX panels and connectivity are utilized in association with the
attached hardware.

A-2


--------------------------------------------------------------------------------


APPENDIX “B”

SWITCH CAPACITY RESERVATION

DMS-500 Front End:

Excluding the ports already utilized, there is a potential balance of up to
78,000 ports remaining. MTI will have the option of adding 39,000 ports and
Saddleback will have the option of adding 39,000 ports. Either Party may add
ports to the specified limits without the approval of the other Party. Expansion
beyond these limits will require the approval of both Parties, which shall not
be unreasonably withheld.

DMS Ports:

DTC Ports reserved: 960 (2 shelves)

DTCI Ports reserved: 480 (1 shelf)

LTCI Ports reserved: 480 (1 shelf)

SMA Ports reserved: 960 (2 shelves)

Ancillary Equipment:

Alcatel 1631 SMC DCS: Eight (8) DS3s with 224 DSls

ETC VRU: As required to capacity

Stratum 1 Clock: As required to capacity

Smartbank Channel banks: As required to capacity

Passport: Six (6) slots in the Passport Network

Centigram: As required to capacity

HDT:75% of current capacity

Note: The DSX panels and connectivity are utilized in association with the
attached hardware.

B-1


--------------------------------------------------------------------------------


APPENDIX “C”

UPGRADE REQUIREMENTS—COST ALLOCATION

DMS:

The upgrades to the switch will be broken into several categories:

1)                        Hardware: 100% to owner

2)                        Software upgrades requiring switch hardware upgrades:

a.                          Mandated (regulatory or vendor):

i.                            Software: 100% to owner

ii.                         Frames impacted: 100% to frame user

b.                         Feature Upgrade desired by one party:

i.                            Software: 100% to desiring party

ii.                         Frames impacted: 100% to desiring party

c.                          Feature Upgrade desired by both parties:

i.                            Software: 50% to each party

ii.                         Frames impacted: 100% to frame user

Note: If a material impact can be achieved by Saddleback purchasing upgrades,
Saddleback has the right to pay 100% of a given upgrade.

Ports:

1)                        Hardware: 100% by user

2)                        Software upgrades requiring frame upgrades

a.                          Mandated (regulatory or vendor): User of frame

b.                         Feature upgrade desired by one party: 100% by
desiring party

c.                          Feature upgrade desired by both parties: User of
frame


--------------------------------------------------------------------------------


Ancillary Equipment:

Passport: Due to the integrated nature of the Passport Network the following
allocation applies to the Network and each node in it:

1)                        Mandated upgrades: 100% to owner of Node

2)                        Feature upgrade desired by one party:

a.                          Software/Hardware: 100% all nodes to desiring party

3)                        Feature upgrade desired by both parties:

a.                          Software: 100% to owner of node

b.                         Hardware: 100% to owner

2


--------------------------------------------------------------------------------